Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 1-5, 9 and 10 have been cancelled.
	Claims 6-8 are pending. 

Drawings
	The drawings were received on 8/3/21.  These drawings are acceptable.

Withdrawn rejections
Applicant's amendments and arguments filed 8/3/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Jarcho, M. (US 4097935) does not teach or suggest, alone or in combination, the instantly claimed method as explained in more detail in the non-FINAL office action filed 5/4/21 (page 10). For example, there is no teaching or suggestion in Jarcho to form a solution of calcium nitrate and polyvinylpyrrolidone and arrive at a nanocrystalline powder with the formula Li0.1Ca9.9(PO4)6(OH)2 optionally doped with Eu3+ cations. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 6-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613